Citation Nr: 0709140	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a lung condition 
previously claimed as pneumonia.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1944 through 
August 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that the veteran's original claim for a lung 
condition previously claimed as pneumonia, was previously 
remanded to the RO via the Appeals Management Center (AMC) 
for further development per a Board decision dated March 
2006.  


FINDINGS OF FACT

The veteran does not have a current lung or respiratory 
disorder that arose during or was otherwise related to active 
service.


CONCLUSION OF LAW

A lung or respiratory disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in April 2002, (prior to the September 2002 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's available service 
medical records, VA medical records, and private medical 
records have been obtained.  The veteran was also provided 
with a VA respiratory examination.  Additionally, the veteran 
was afforded a hearing in August 2005 before the undersigned 
VLJ.  The veteran has not identified any further evidence 
with respect to his claim, and the Board is similarly unaware 
of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).




History and Analysis

The veteran contends that he has a current lung condition 
that is the result of the alleged pneumonia that he was 
treated for during service.  

The veteran's service medical records are silent as to any 
diagnosis of, or treatment for, pneumonia.  The records do, 
however, show treatment for acute catarrhal nasopharyngitis 
in February 1945.

In a statement dated August 2002, the veteran stated that 
private medical records prior to 1996 were unavailable for 
review.

The veteran submitted private medical records dated 1996 
through 2002.  An April 2001 internal medicine report 
indicated the veteran denied cough or shortness of breath, 
and noted that the chest was clinically clear.  A September 
2000 report revealed the veteran complained of an episode of 
bronchitis, but was feeling well at the time of examination.  
A progress record, dated January 2001 noted complaints of 
chest pain, but indicated clear lungs.  An office note dated 
January 2001 noted that the veteran had multiple previous 
complaints of chest pain.  A CT scan of the chest showed an 
indeterminate nodule in the left lower lobe, small 
infiltrates with parenchymal scar on the left base, linear 
atelectasis left base, two tiny nodules in the right middle 
lobe, and a calcium deposit in the right hilar lymph node.  
The physician also noted that an x-ray performed in 1994 
showed a nodule in the left upper lung field periphery, but 
that the veteran was showing the same bibasilar prominence 
with interstitial markings with possible fibrosis and 
atelectasis.  During a pulmonary consultation in January 
2001, the veteran denied cough, sputum production, 
hemoptysis, chest wheezing, shortness of breath, reactive 
airways dysfunction, or other respiratory symptomatology.  
The physician noted a diagnosis of an indeterminate nodular 
density in the left lower love posteriorly, and two tiny 
nodules noted in the right midlung that are probably of no 
significance.  Subsequent CT scans in April and October 2001 
showed no changes in the modular densities.

VA medical records, dated November 2000 through November 
2001, do not indicate any treatment for, or diagnosis of any 
respiratory disorder. 
The veteran was afforded a VA respiratory examination in Sept 
2006.  After review of the record, the examiner noted the 
veteran's clinical records reflected treatment for conditions 
including hypertension and gastroesophagela reflux but no 
documentation of any treatment for any respiratory condition.  
The veteran complained of recurrent bronchitis and one 
episode of walking pneumonia a few years prior to the VA 
examination.  The veteran admitted he was not currently on 
any pulmonary medication, and denied any current or past use 
of inhalers.  Current symptoms included an intermittent cough 
that was occasionally productive, but the veteran denied 
symptoms including shortness of breath, wheezing, or 
unexplained fevers.  Chest x-rays revealed minor scarring.  
The examiner stated that upon review service medical records, 
the veteran had a clear diagnosis of acute nasopharyngitis in 
February 1945.  Objective findings noted no current 
respiratory distress despite mild tachypnea.  The chest was 
normally resonant, the precorduim was not hyper-resonant, 
there was possibly some minimal decrease in breath sounds, 
especially posteriorly but otherwise breath sounds were fully 
intact.  There were no rales, rhonchi or wheezes.  There was 
no evidence of right ventricular hypertrophy.  

The examiner noted that the service medical records did not 
suggest the veteran had pneumonia during service, that in 
2001 the veteran denied any respiratory symptoms, and that 
the record did not otherwise contain any information 
documenting treatment for respiratory illness.  The examiner 
also stated that findings on the chest x-rays and CT scans 
demonstrated minor scarring that is not unusual for an 80 
year old man.  The examiner finally opined that it was not at 
least as likely as not that the veteran's illness and 
hospitalization in service is related to any current lung 
condition, specifically noting that the veteran was not 
diagnosed or treated for a lung condition in service but 
rather for a nasal and throat condition.

The veteran submitted the book, "Citizen Soldiers," in 
conjunction with his claim that he had suffered from 
pneumonia during service.  The book notes that many soldiers 
in Europe during the time period the veteran was ill, 
suffered from pneumonia.  A lay statement submitted by a 
fellow veteran, dated April 2004, noted that the veteran told 
him he was ill with pneumonia during February 1945.  
Additionally, during the veteran's hearing in August 2005, 
the veteran alleged that he was treated for pneumonia during 
service and stated that after discharge from service.  He 
also stated that in the years after discharge from service to 
the date of the hearing, he had bronchitis about five or six 
times.  However, as a lay person, the veteran lacks the 
capacity to provide evidence that requires specialized 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Therefore, his assertion 
that he has a chronic lung disease due to service cannot be 
considered competent medical evidence of a nexus to service.

While the service medical records do note that the veteran 
was treated for nasopharyngitis during service, there is no 
evidence in the service medical records to support the 
veteran's contention that he was treated for pneumonia during 
service.  Further, there is no competent medical evidence 
showing a current diagnosis of any current lung or 
respiratory disorder; the VA examiner specifically noted that 
there was no current respiratory disorder present, nor is 
there any such diagnosis in the VA outpatient reports.  
Finally, the VA examiner specifically stated that it was less 
likely than not that any illness during service was related 
to any lung or respiratory condition.  

Given the foregoing, service connection is not warranted, as 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claims for a 
lung condition that would give rise to a reasonable doubt in 
favor of the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a lung condition previously claimed as 
pneumonia is denied.

____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


